DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 8/26/2021 has been considered and entered.  Claim 1 has been amended, and claims 2 and 5 have been canceled.  Therefore, claims 1, 3, 4 and 6-15 are now pending in the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, 6, 8, 9, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in fig. 5 of Sugie (JP 2010255773 A) in view of Passalacqua et al. (US 2012/0160616 A1) or Maestrini et al. (US 2017/0138424 A1).
Regarding claim 1, Sugie discloses a brake pad (fig. 5) for a disc brake comprising: 
a resin back plate (22); and 
a friction material (26) joined to one surface of the resin back plate, 
wherein the resin back plate is formed of a cured product of a first thermosetting resin composition (note the abstract and [0001] and [0017] of the English translation), and 
a metal reinforcing material (40; also note the abstract and [0015] of the English translation) is provided over a surface of the resin back plate opposite to the surface joined to the friction material or inside the resin back plate,
wherein the metal reinforcing material is at least one kind of metal reinforcing material selected from the group consisting of a plate material, a mesh material, and a bar material (40; also note the abstract and [0015] of the English translation).
The embodiment shown in fig. 5 of Sugie discloses all claimed limitations as set forth above including a metal reinforcing material inside the resin back plate but lacks a portion of the metal reinforcing material is exposed as recited in the claim.  However, each of Passalacqua et al. and Maestrini et al. discloses a similar brake pad comprising a resin back plate and a metal reinforcing material having a portion (note the portion 34 of the reinforcing material 16 shown in fig. 2 of Passalacqua et al. and the portion 40 of the reinforcing material 16 shown in figs. 13-16 of Maestrini et al.) embedded in the resin back plate and another portion is exposed (note the exposed portion of the reinforcing material 16 shown in fig. 2 of Passalacqua et al. and the exposed portion the reinforcing material 16 shown in figs. 13-16 of Maestrini et al.).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the 
Re-claim 3, Sugie discloses when it is assumed that the surface of the resin back plate opposite to the surface joined to the friction material is an upper surface and an area of the upper surface is S, an area of the metal reinforcing material when seen in a plan view is S/2 or more (note the size of the metal reinforcing material 40 more than half the size of the resin back plate 22 shown in fig. 5).
Re-claim 4, Sugie discloses a Young's modulus of a metal forming the metal reinforcing material is larger than a Young's modulus of the cured product of the first thermosetting resin composition forming the resin back plate (note [0016] of the English translation).
Re-claim 6, Sugie discloses the metal reinforcing material is embedded in the resin back plate (40; also note the abstract and [0017] and [0018] of the English translation).
Re-claim 8, Sugie discloses the metal reinforcing material (40) is not in contact with the friction material (26).
Regarding claim 9, Sugie discloses all claimed limitations as set forth above and further considering to secure a preferable strength and density of the brake pad by providing the thickness of the reinforcing material 40 within a preferable range since the reinforcing material has a higher density than the resin (note [0015]-[0016] of the English translation) but fails to explicitly disclose a specific gravity of the brake pad is 0.8 or more and 5.0 or less as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the specific gravity of the brake pad is to be 0.8 or more and 5.0 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to further suppress vibration and noise while securing a desired weight of the brake pad.   
Re-claim 12, Sugie discloses the cured product of the first thermosetting resin composition contains at least one kind of resin selected from the group consisting of a phenol resin, a polyimide resin, an epoxy resin, and a bismaleimide resin (note the abstract and [0001] and [0017] of the English translation).
Re-claims 14 and 15, Sugie discloses the friction material, the resin back plate, and the metal reinforcing material are integrally molded by steps of disposing a forming material of the friction material in a mold, disposing the first thermosetting resin composition in the mold, disposing the metal reinforcing material in the mold, and collectively applying heat and pressure to the forming material of the friction material, the first thermosetting resin composition, and the metal reinforcing material disposed in the mold (note fig. 7 and [0020] of the English translation).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in fig. 5 of Sugie (JP 2010255773 A) in view of Passalacqua et al. (US 2012/0160616 A1) or Maestrini et al. (US 2017/0138424 A1), and further in view of the embodiments shown in figs. 4 and 6 of Sugie (JP 2010255773 A).
Regarding claim 7, the embodiment shown in fig. 5 of Sugie discloses all claimed limitations as set forth above including the metal reinforcing material (40) embedded in the resin back plate (22), wherein the metal reinforcing material covers the most surface portion of the back plate but lacks to disclose when it is assumed that a point over the surface of the back plate opposite to the surface joined to the friction material, a thickness of the back plate at the point is T, the metal reinforcing material is not present at a depth of T/2 or more from the surface opposite to the surface joined to the friction material at the point as recited in the claim.  However, each of the embodiments shown in figs. 4 and 6 of Sugie (JP 2010255773 A) discloses the area covered by the metal reinforcing material (note 40 in fig. 4(a) and fig. 6(a)) in the back plate (22) is less than half of the area of the back plate.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify .       

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in fig. 5 of Sugie (JP 2010255773 A) in view of Passalacqua et al. (US 2012/0160616 A1) or Maestrini et al. (US 2017/0138424 A1), and further in view of Osada (JP 02132175 A).  
Regarding claims 10, 11 and 13, the embodiment shown in fig. 5 of Sugie discloses all claimed limitations as set forth above including the resin back plate but lacks to mention the friction material is a cured product of a second thermosetting resin composition, wherein, the cured product of the second thermosetting resin composition and the cured product of the thermosetting resin composition of the resin back plate contain the same or the same kind of thermosetting resin.  However, Osada discloses a similar brake pad comprising a friction material comprising a thermosetting resin such as phenol resin (note the abstract).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify friction material of Sugie to comprise of a thermosetting resin such as phenol resin as taught by Osada will provide stable frictional performance and excellent wear resistance.       

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
Regarding Sugie, Passalacqua et al. and Maestrini et al., the applicant argues that Sugie fails to disclose a portion of a surface of the metal reinforcing material is exposed as recited in the claim.  The examiner agrees with the applicant.  However, as set forth above, Sugie relies 
The applicant further argues that the reinforcing material of Passalacqua et al. and Maestrini et al. are not embedded inside the backing plate or the support plate, thus the applicant argues that each of Passalacqua et al. and Maestrini et al. is not a similar brake pad to that of Sugie.   The examiner disagrees.  The examiner notes that Passalacqua et al. discloses the columns 24 formed by the friction material extend not only inside the through cavities 22 of the backing plate 12, but also inside the through holes 38 of the reinforcement plate 16 (note [0044]).  Therefore, it is clear that a portion of the reinforcement plate 16 is embedded and a portion of the surface of the reinforcement plate is exposed (note fig. 2).  The examiner further notes that Maestrini et al. discloses the reinforcing material comprising a portion (note 40 in fig. 15) is embedded inside the backing plate and a portion is being exposed (note 16 in fig. 15).  Therefore, it is clear that each of Passalacqua et al. and Maestrini et al. discloses portions of the reinforcing material are embedded inside the backing plate or the support plate and thus it is clear that each of Passalacqua et al. and Maestrini et al. discloses a similar brake pad to that of Sugie.  
The applicant further argues that the portion 40 of the reinforcing material 16 shown in figs. 13-16 of Maestrini et al. is a projection portion, and therefore, it does not satisfy the claimed phrase “the metal reinforcing material is at least one kind of metal reinforcing material selected from the group consisting of a plate material, a mesh material, and a bar material.”  The examiner strongly disagrees.  The metal reinforcing material of Maestrini et al. is a plate material (16) comprising an embedded portion (40) which is shown to be a bar material and an exposed portion (16) which is shown to be a plate material.  Therefore, it is clear that the reinforcing material of Maestrini et al. meets that limitations as recited in the claim.
The applicant further argues that there is no reasonable basis for one skilled in the art to modify Sugie in view of Passalacqua et al. or Maestrini et al. to reach the invention of amended .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657